1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                  Jul 09, 2019
3                       UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
4
     EVANSTON INSURANCE                       No. 1:18-cv-03162-SMJ
5    COMPANY,
                                              ORDER DISMISSING CASE
6                            Plaintiff,

7                v.

8    ADAM CANARY, an individual;
     GEORGE HEIDE, an individual; CW
9    WEED MOWING, a sole
     proprietorship; and ZILLAH LAKES
10   PROPERTY OWNERS
     ASSOCIATION, a nonprofit
11   corporation,

12                           Defendants.

13
           On July 2, 2019, Plaintiff Evanston Insurance Company filed a notice of
14
     voluntary dismissal, ECF No. 7. Defendants Adam Canary, George Heide, CW
15
     Weed Mowing, and Zillah Lakes Property Owners Association have served neither
16
     an answer nor a summary judgment motion. Consistent with Plaintiff’s notice and
17
     Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED:
18
           1.    Plaintiff’s Notice of Dismissal Pursuant to FRCP 41(a)(1)(A)(i), ECF
19
                 No. 7, is GRANTED.
20
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to


     ORDER DISMISSING CASE - 1
1                 bear their own costs and attorneys’ fees.

2          3.     All pending motions are DENIED AS MOOT.

3          4.     All hearings and other deadlines are STRICKEN.

4          5.     The Clerk’s Office is directed to CLOSE this file.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 9th day of July 2019.

8                       _________________________
                        SALVADOR MENDOZA, JR.
9                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
